DLD-191                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 11-1647
                                      ____________

                            JOSE A. PEREZ-RODRIGUEZ,
                                              Appellant,

                                            v.

                                  RONNIE HOLT
                        __________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 10-cv-01312)
                             District Judge: Sylvia H. Rambo
                       __________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 19, 2011

                 Before: BARRY, FISHER and ROTH, Circuit Judges.

                                  (Filed: July 22, 2011 )
                                      ____________

                                        OPINION
                                      ____________

PER CURIAM

       Appellant Jose A Perez-Rodriguez, an inmate at the United States Penitentiary –

Canaan in Waymart, Pennsylvania, filed a petition for writ of habeas corpus, 28 U.S.C.

§ 2241, in the United States District Court for the Middle District of Pennsylvania.

Perez-Rodriguez sought to challenge the order in which he is serving his consecutive

Commonwealth of Puerto Rico and federal sentences. Perez is currently serving a 273-
month federal sentence. His projected release date from federal custody is March 17,

2023. Upon his release, he will be returned to the Commonwealth of Puerto Rico to

serve a sentence of approximately 135-319 years (for first degree murder, among other

convictions); on February 20, 2008, the Puerto Rico Department of Corrections requested

that a detainer be lodged with the Federal Bureau of Prisons.1 In the habeas corpus

petition, Perez-Rodriguez claimed that the law of primary jurisdiction mandates that he

be transferred to the custody of Puerto Rico now so that he can serve the Puerto Rico

sentence first. Perez-Rodriguez pursued his request for a transfer on this basis through

prison administrative channels, but his request was rejected.

       The Bureau of Prisons filed a response to the habeas corpus petition, along with

the Declaration of Bryan Erickson, the BOP official responsible for auditing Perez-

Rodriguez’s sentence, and numerous exhibits. The BOP contended that a transfer would

not shorten Perez-Rodriguez’s sentence, and section 2241 relief thus was not available.

The Magistrate Judge filed a Report and Recommendation, in which he recommended

that the habeas corpus petition be denied. Perez-Rodriguez filed Objections, in which he

claimed that, by not transferring him to Puerto Rico, he is unable to mount a collateral

       1
         Perez-Rodriguez was serving his Puerto Rico sentence when, on December 30,
2002, he escaped from the maximum security prison in Ponce in a helicopter. He was
captured, and eventually convicted and sentenced in the United States District Court for
the District of Puerto Rico to a consecutive 240-month term of imprisonment for aircraft
piracy in violation of 49 U.S.C. § 46502(a)(1)(A), (2)(A). Perez-Rodriguez later was
sentenced in the United States District Court for the Eastern District of Texas to a 33-
month term of imprisonment for attempting to obtain heroin in a federal prison, a
violation of 18 U.S.C. § 1791(a)(2). This sentence was to run consecutively to the
undischarged term of imprisonment imposed in the District of Puerto Rico.

                                             2
attack on his Puerto Rico sentence; the courts in Puerto Rico will not exercise jurisdiction

unless he is physically present in Puerto Rico. The District Court directed the BOP to

respond to the jurisdictional argument, and the BOP did so, noting that the Puerto Rican

rules cited by Perez-Rodriguez did not suggest that an inmate would have to be

physically present in Puerto Rico for the court to have jurisdiction. Jurisdiction would

not be personal; it would be over the sentence. In an order entered on February 3, 2011,

the District Court adopted the Report and Recommendation, determined that Perez-

Rodriguez need not be physically present in Puerto Rico to collaterally challenge his

murder conviction, and dismissed the habeas corpus petition.

       Perez-Rodriguez filed a motion for reconsideration, in which he argued that he is

unable to mount a collateral challenge to his Puerto Rico conviction and sentence from

USP-Canaan, because the prison law library is inadequate with respect to Puerto Rico

law, and because he is hampered in his ability to locate witnesses. The District Court

denied reconsideration in an order entered on February 28, 2011. The court reasoned

that, under the Puerto Rican post-conviction rules, Perez-Rodriguez could request the

court to appoint him counsel, and, in any event, he could adequately pursue his claim –

that trial counsel did not take an appeal – from USP-Canaan.

       Perez-Rodriguez appeals. We have jurisdiction under 28 U.S.C. § 1291. Our

Clerk granted him leave to appeal in forma pauperis and advised him that the appeal was

subject to summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary affirmance




                                             3
under Third Cir. LAR 27.4 and I.O.P. 10.6. He was invited to submit argument in

writing, but he has not done so.

       We will dismiss the appeal as frivolous. An appellant may prosecute his appeal

without prepayment of the fees, 28 U.S.C. § 1915(a)(1), but the in forma pauperis statute

provides that the Court shall dismiss the appeal at any time if the Court determines that it

is frivolous, 28 U.S.C. § 1915(e)(2)(B)(i). An appeal is frivolous when it lacks an

arguable basis either in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). Such

is the case here.

       Pursuant to 18 U.S.C. § 3621(b), the Bureau of Prisons has the authority to

designate a state institution as the official facility for service of a federal sentence, and

the BOP may implement such a designation nunc pro tunc. See Barden v. Keohane, 921

F.2d 476, 478-79 (3d Cir. 1990). If this designation impacts the duration of a prisoner’s

sentence, the BOP’s decision is subject to habeas corpus review for abuse of discretion.

See id. at 478. In Barden, the BOP refused to consider a petitioner’s request for nunc pro

tunc designation of a state facility for the service of his federal sentence, which would

have made his state and federal sentences run concurrently. See id. at 477. We held that

the BOP’s refusal to consider the petitioner’s request carried a “serious potential for a

miscarriage of justice” because of the significant federal sentence credit, twelve years,

that could be realized by the petitioner. See id. at 479.

       Perez-Rodriguez’s situation is significantly different from that of the petitioner in

Barden. He does not seek a transfer to Puerto Rico based on any improvement in the


                                               4
calculation of his sentence that he might receive, nor could he, because there is no dispute

that his federal and Commonwealth sentences are to run consecutively. The BOP’s

designation of USP - Canaan as the place of service for the remainder of his federal

sentence does not create a potential for a miscarriage of justice. Perez-Rodriguez did not

lose any credit towards either his federal or Commonwealth sentences because of the

BOP’s decision not to transfer him to Puerto Rico. The BOP duly considered Perez-

Rodriguez’s request, and its denial of his request for a transfer will not result in a

miscarriage of justice. Thus, the habeas corpus petition was properly dismissed.

       Perez argued in the proceedings below that Puerto Rico never waived jurisdiction,

and, indeed, it appears from the detainer that was lodged that Puerto Rico has retained

primary jurisdiction over him. The fact remains, however, that Puerto Rico, as evidenced

by its detainer letter, has no objection whatever to Perez-Rodriguez serving his federal

sentence first. In addition, Perez-Rodriguez’s personal jurisdiction argument lacks a

basis in the Commonwealth rules for the reasons given by the District Court. His claim

that the prison law library is inadequate sounds in civil rights, and does not provide a

basis for habeas corpus relief. See generally Lewis v. Casey, 518 U.S. 343 (1996).

       For the foregoing reasons, we will dismiss the appeal as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).




                                               5